DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, Figs. 14A-14B, in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that Species A-E do overlap in scope and could be used together and that search and consideration of Species A-E would not place an undue burden on the examiner.  This is not found persuasive. 
Applicant argues that Species A (Figs. 14A-14B) and Species E (Figs. 18A-18B) overlap in scope and could be used together, stating that an end plate, an absorbable filament, and loops in absorbable capture elements are not mutually exclusive and are capable of being used together to form a generally conical capture basket. The examiner respectfully disagrees. Species A includes a circumferential element 120, absorbable capture elements 110, loops 113, and an absorbable filament 130 that is threaded through the loops 113 to form a generally conical capture basket (Figs. 14A-14B). The circumferential element and the capture elements are cut from a circular tube of absorbable material such that the filament 130 bends the capture elements into the conical capture basket. Species A does not include an end plate. Species E includes an end plate 300, capture elements 110 as absorbable filaments, and loops 221 (Figs. 
With respect to applicant’s argument that search and consideration of Species A-E would not place an undue burden on the examiner, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors and/or a separate field of search. In the instant case, filters are classified in the same class; however, a search for a filter being closed with a filament would not necessarily produce references for a filter being closed by an end plate and vice versa. Instead, the different species require a different field of search by employing different search queries. For example, Species A would require searching for “secur$ same filament$” within the same class which had 284 references in SEARCH, while Species E would require searching for “end adj plate$ or 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6, 12-14 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13/403,790, 13/096,049, and 13/036,351, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the prior-filed applications fail to provide support for the circumferential element being cut from a generally circular tube of absorbable material. Accordingly, claims 1-2, 7-11, 15-18 and 20 have an effective filing date of 10/21/2019. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a vessel” in line 5 which should read “the vessel” for consistency purposes.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “a vessel” in line 2 which should read “the vessel” for consistency purposes.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “a vessel” in line 5 which should read “the vessel” for consistency purposes.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “a vessel” in line 2 which should read “the vessel” for consistency purposes.  Appropriate correction is required.
18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the distal end” has been interpreted to be a distal end of the at least two absorbable capture elements.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 is identical to claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klausen (US 2017/0105830 A1).
Regarding claim 1, Klausen discloses an absorbable filter (vascular filter 20; wherein the vascular filter may biodegrade partially or fully; [0072]; Fig. 16) comprising: 
Regarding claim 8, Klausen discloses wherein the generally circular tube (intermediate tube 10) is fabricated from absorbable materials selected from the group consisting of polydioxanone, polytrimethylene carbonate, polyglactin, polyglycolic acid, poly L lactic acid, poliglecaprone, polyglytone, and polylacticoglycolic acid (as tube 10 includes portion 12 formed from L-polylactide i.e. poly L lactic acid and the portion 14 is formed of polyglycolic acid; [0046]; [0067]).

Regarding claim 15, Klausen discloses wherein the generally circular tube (intermediate tube 10) is fabricated from absorbable materials selected from the group consisting of polydioxanone, polytrimethylene carbonate, polyglactin, polyglycolic acid, poly L lactic acid, poliglecaprone, polyglytone, and polylacticoglycolic acid (as tube 10 includes portion 12 formed from L-polylactide i.e. poly L lactic acid and the portion 14 is formed of polyglycolic acid; [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausen (US 2017/0105830 A1) in view of Gilson et al. (US 2008/0027481 A1).
Regarding claim 2, Klausen discloses wherein at least two absorbable capture elements (26) are secured together at their respective distal ends (via hub 24) with an absorbable element (hub 24) that starts to degrade even before the capture elements 
However, Gilson teaches a filter (filter 340; Figs. 52a-52g) with a circumferential element (support struts 303) for attaching or securing the filter to a vessel; and a plurality of capture elements (capture arms 121) affixed to the circumferential element for capturing or retarding substances flowing in a vessel for a limited duration in time (Fig. 52b), wherein at least two capture elements (121) have loops (openings 341 in ends of capture arms 121) located at ends of the capture elements (Figs. 52e-52g) which can be secured with an absorbable filament (biodegradable/bioabsorbable suture 342; [0254]-[0255]) to form a generally conical capture basket (Fig. 52b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the connection of the distal ends of the capture element with the hub of Klausen the distal ends of the capture elements having loops secured with an absorbable filament as taught by Gilson. The claim would have been obvious because the substitution of one know securing and degrading element for another would have yielded the predictable result of holding the capture elements in a generally conical capture basket until the securing element has degraded/absorbed. 
Regarding claims 9 and 16, Klausen fails to disclose wherein the circumferential element comprises an anchor element or barb for attachment to a vessel.
However, Gilson teaches a filter (filter 340; Figs. 52a-52g) comprising a circumferential element (plurality of support struts 303) comprising an anchor element or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circumferential element of Klausen to include an anchor element or barb as taught by Gilson in order to prevent migration of the filter after deployment.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausen (US 2017/0105830 A1) in view of Pigott (US 2015/0351894 A1).
Regarding claim 7, Klausen discloses wherein the absorbable capture elements (26) are chosen to degrade faster than the circumferential element (22; [0055]), but fails to explicitly disclose wherein a subset of the absorbable capture elements are chosen to sequentially degrade in time to avoid simultaneous bulk release of capture elements in the vessel over time.
However Pigott teaches a filter (intravascular filter 10; Fig. 1) comprising a an absorbable circumferential element (anchor portion 14; [0021]) and a plurality of absorbable capture elements (main filter portion 12; [0023]), wherein a subset of the absorbable capture elements (first and/or second biodegradable filter sections 26, 28) are chosen to sequentially degrade in time to avoid simultaneous bulk release of capture elements in the vessel over time (as the first section 26 biodegrades at a faster rate than the second section 28; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Klausen such that a subset of .

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausen (US 2017/0105830 A1) in view of Alt (US 6,159,142).
Regarding claims 10 and 17, Klausen fails to disclose wherein the circumferential element and/or capture elements comprise a bioactive surface for anticoagulation.
However, AIt teaches that it is known for stents to have a drug coating comprising an anti-coagulating agent (column 4, lines 27-33) and the circumferential element (22) of Klausen is a stent structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least the circumferential element of Klausen to comprise an anti-coagulant coating as taught by Alt in order to prevent the formation of a thrombus.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klausen (US 2017/0105830 A1) in view of Stinson (US 7,279,005 B2).
Regarding claim 20, Klausen fails to disclose wherein the circumferential element and the plurality of absorbable capture elements are configured to be collapsed and compressed to a size that facilitates percutaneous intravascular vena cava deployment of the filter after the collapsed and compressed filter passes through the femoral or jugular vein within a catheter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Klausen to be configured to be collapsed and compressed to a size that facilitates percutaneous intravascular vena cava deployment of the filter after the collapsed and compressed filter passes through the femoral or jugular vein within a catheter in light of the teachings of Stinson in order to effectively access and deliver the filter to the vena cava.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771